DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Narita US6085607.
Claim 1. A gear transmission comprising: a plurality of shift gears (113, which is implied to be plural and/or is obviously plural)1; a plurality of shifters (83, 84, 85) slideably supported on a shifter support shaft (82) and engaged, respectively, with the plurality of shift gears; a shift drum (81, 93, 95) having a drum axis parallel with a support axis of the shifter support shaft and having, at an outer circumference portion, a plurality of shifter operational cam portions (cams in 811, 812, 813) to which the plurality of shifters are engaged, respectively; and a speed changing operation shaft (51) operably coupled to the shift drum; wherein, as the shift drum is rotated about the drum axis by a rotation operation of the speed changing operation shaft, the plurality of shifters are slid by the shifter operational cam portions, thereby to engage/disengage the shift gears to/from speed changing gears for setting speeds; a detent mechanism (93) for fixing the shift drum in position at a rotation operation position where the shift gear becomes engageable; wherein the detent mechanism comprises: a positioning rotation portion (93) formed in the shift drum; a positioning arm (87, 88) engageable with a positioning action portion (932) formed in the positioning rotation portion for fixing the positioning rotation portion at a rotation position corresponding to the rotation operation position of the shift drum; and 30Attorney Docket No.: 0388-2102460 a positioning spring (94) configured to urge the positioning arm for its engagement to the positioning action portion; wherein the speed changing operation shaft is provided in parallel juxtaposition with the drum axis; and wherein the positioning arm is rotatably supported on (via 86 as seen in fig. 6) the speed changing operation shaft, and is extended from the speed changing operation shaft to the positioning rotation portion during rotation of the speed changing operation shaft.  
Claim 2. The gear transmission of claim 1, further comprising: a rotation potentiometer (56) for detecting an operation position of the speed changing operation shaft; and wherein the rotation operation shaft and the speed changing operation shaft are configured to be rotated in unison (in that they are inherently capable of such function in accordance with MPEP 2112.01 and 2114)2, with an axis of a rotation operation shaft of the rotation potentiometer positioned on an axis of the speed changing operation shaft.  
Claim 3 (and claim 4). The gear transmission of claim 1 (and claim 2), further comprising: a plurality of speed changing gears (114 on either side of 113 in fig.10); wherein each said shift gear is engageable or disengageable to or from one of the speed changing gears corresponding thereto; and wherein the positioning action portion is provided in correspondence with engaged or disengaged state of each shift gear and each speed changing gear corresponding thereto to provide a speed change in accordance with the engaged or disengaged state.  

Response to Arguments
Applicant's argument that the amendment has overcome the prior art is not persuasive.  The newly amended claims are suggested by the prior art as reinterpreted in the reworded rejections above, i.e., wherein the art is reinterpreted to have a detent mechanism (93), a positioning rotation portion (93); a positioning arm (87, 88) and 30Attorney Docket No.: 0388-2102460 a positioning spring (94), such that the arm (87, 88) is supported “by” the speed changing operation shaft (51).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
    

    
        1 The figures show a single shift gear 113 however the depiction of plural shift forks (83, 84, 85) implies that there are plural shift gears therefore.  Alternatively, the examiner takes Official Notice that it was extremely well known/desirable/obvious in the transmission art for there to be more than one shift gear each shifting between plural speed changing gears to enable selection of multiple different gear ratios to better optimize mechanical advantage and engine rpm to different operating conditions.  See also MPEP 2144(VI)(B) regarding the obviousness of part duplication which states that such “has no patentable significance unless a new and unexpected result is produced”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.
        
        2 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.